Name: Commission Implementing Regulation (EU) NoÃ 458/2013 of 16Ã May 2013 correcting Regulation (EC) NoÃ 589/2008 laying down detailed rules for implementing Council Regulation (EC) NoÃ 1234/2007 as regards marketing standards for eggs
 Type: Implementing Regulation
 Subject Matter: animal product;  marketing;  agricultural policy
 Date Published: nan

 17.5.2013 EN Official Journal of the European Union L 133/17 COMMISSION IMPLEMENTING REGULATION (EU) No 458/2013 of 16 May 2013 correcting Regulation (EC) No 589/2008 laying down detailed rules for implementing Council Regulation (EC) No 1234/2007 as regards marketing standards for eggs THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1) and in particular Article 121(d) in conjunction with Article 4 thereof, Whereas: (1) Commission Regulation (EC) No 589/2008 (2) lays down detailed rules for implementing Regulation (EC) No 1234/2007 as regards marketing standards for eggs. The wording of the definition of batch in Article 1 of that Regulation should be clarified so that it does not give rise to diverging interpretations and thereby to different practices in the Member States. (2) Regulation (EC) No 589/2008 should therefore be corrected accordingly. (3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of the Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 In the second subparagraph of Article 1 of Regulation (EC) No 589/2008 point (i) is replaced by the following: (i) batch  means the eggs in packs or loose from one and the same production site or packing centre, situated in one place, with one and the same laying date or date of minimum durability or packing date, the same farming method and, in case of graded eggs, the same quality and weight grading;. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 May 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 163, 24.6.2008, p. 6.